NO. 29993


              IN THE INTERMEDIATE COURT OF APPEALS

                     OF THE STATE OF HAWAI#I


            STATE OF HAWAI#I, Plaintiff-Appellee, v.
            MICHAEL C. TIERNEY, Defendant-Appellant

       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                       (CR. NO. 08-1-0869)


             ORDER DENYING MOTION FOR RECONSIDERATION
     (By: Fujise, Presiding Judge, Reifurth and Ginoza, JJ.)

          Upon consideration of the Defendant-Appellant
Michael C. Tierney’s Motion for Reconsideration En Banc, the
papers in support, and the records and files herein, it appears
that: (1) Appellant is seeking reconsideration of the August 26,
2010 order denying a motion for leave to file supplemental pro se
briefs and motions; and (2) Appellant fails to show that the
court overlooked or misapprehended any point of law or fact. See
Martinez v. Court of Appeal of California, Fourth Appellate
Dist., 528 U.S. 152 (2000) (a defendant does not have a federal
constitutional right to represent himself on a direct appeal from
a conviction). Therefore,
          IT IS HEREBY ORDERED that the motion for
reconsideration is denied.
          DATED: Honolulu, Hawai#i, September 20, 2010.



                                   Presiding Judge



                                   Associate Judge



                                   Associate Judge